Citation Nr: 0740726	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left hand frostbite residuals.

3.  Entitlement to an initial evaluation in excess of 30 
percent for folliculitis decalvans.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a pilonidal scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1967 to 
February 1969 and from December 1981 to August 1992.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level II hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.

2.  Left hand frostbite residuals are manifested by cold 
sensitivity and numbness and tingling of the fingers.  

3.  Folliculitis decalvans and related scarring involved 26 
to 27 percent of exposed skin area.  

4.  A pilonidal scar was superficial and tender on palpation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for left hand frostbite residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (2007).

3.  The criteria for an initial evaluation in excess of 30 
percent for folliculitis decalvans have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for a pilonidal scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased or compensable initial evaluations, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims for entitlement to 
service connection, October 2003, June 2004, and July 2004 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although notice was not 
provided to the veteran prior to the initial adjudication of 
these claims informing him that a disability rating and an 
effective date would be assigned should the claims of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of 
initial ratings for disabilities following initial awards of 
service connection for the disabilities.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Bilateral hearing loss

By a September 2004 rating decision, service connection for 
bilateral hearing loss was granted and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective May 30, 2003.  In October 2004, the 
veteran filed a notice of disagreement regarding the 
evaluation.  The RO issued a statement of the case in May 
2005 and in July 2005, the veteran filed a substantive 
appeal.  

An August 2004 VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
50
65
LEFT
20
45
25
15
15

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.  
Right ear puretone threshold average was 41.25 and the left 
ear puretone threshold average was 25.  

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids. 38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately. 38 C.F.R. § 
4.86.

The August 2004 VA examination demonstrates that under the 
Schedule, right ear hearing impairment is represented by a 
Roman numeral designation of Level II, and left ear hearing 
impairment is represented by a Roman numeral designation of 
Level 


I.  See 38 C.F.R. §§ 4.85, Table VI.  Using Table VII and the 
numeral designations of Level II right ear hearing acuity and 
Level I left ear hearing acuity, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by the medical evidence 
does not qualify for an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  The Board notes that the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Accordingly, an initial 
compensable evaluation for bilateral hearing loss is not 
warranted.

Left hand frostbite residuals

By a September 2004 rating decision, service connection for 
left hand frostbite residuals was granted and a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122, effective May 30, 2003.  In 
October 2004, the veteran filed a notice of disagreement 
regarding the evaluation.  By a May 2005 rating decision and 
statement of the case (SOC), the RO assigned a 10 percent 
evaluation for left hand frostbite residuals, effective May 
20, 2003.  In July 2005, the veteran filed a substantive 
appeal regarding the disability evaluation.  

An August 2004 VA cold residuals examination was conducted.  
The veteran reported left hand cold hypersensitivity, 
especially during winter, and that he had to wear thick 
gloves.  He also reported tingling and numbness of the left 
hand fingers.  The veteran denied any history of 
hyperhidrosis, Raynaud's phenomenon, chronic pain resembling 
causalgia or reflex sympathetic dystrophy, recurrent fungal 
infections, disturbance of nail growth, breakdown or 
ulceration of the frostbite scar, chronic ulcers, gangrene, 
swelling, changes in skin color, arthritis or joint 
stiffness, or skin cancer.  He did not report any restriction 
of routine activities or taking any specific medication.  
Upon examination, the left hand appeared healthy, was not dry 
or moist, and was warm on palpation.  There was normal 
texture and color and no atrophy or edema.  Examination 
showed normal fingernails, intact sensation, 


normal muscle power, and normal hand grip.  There were no 
objective neurological signs.  Joint movements were within 
the normal range and there was no joint pain, swelling, 
tenderness, or warmness.  There were no obvious deformities, 
no loss of digits or other affected parts, intact 
circulation, no evidence of Raynaud's phenomenon, and no 
edema or hair loss.  The diagnosis was left hand frostbite 
with residual cold hypersensitivity, tingling, and numbness.  
Current examination revealed no evidence of peripheral 
neuritis.  

A January 2005 VA cold injury examination was conducted.  The 
veteran reported left hand cold hypersensitivity and tingling 
and numbness off and on during cold weather.  He reported 
stiffness and pain in the small joints, especially during 
winter and cold weather.  The veteran denied any history of 
hyperhidrosis, Raynaud's phenomenon, chronic pain resembling 
causalgia or reflex sympathetic dystrophy, recurrent fungal 
infections, disturbance of nail growth, breakdown or 
ulceration of frostbite scars, chronic ulcers, gangrene, 
swelling, changes in skin color, or cancer of the skin.  
There was no restriction of routine duties and the veteran 
did not use a hand splint.  Examination of the left hand 
revealed healthy skin that was not dry or moist.  The hand 
was warm on palpation.  There was normal texture and color 
and no atrophy or edema.  There were normal fingernails and 
no fungal infections.  Examination showed normal hand grip, 
negative Tinel's and Phalen's sign, no gross wasting of the 
muscles, normal muscle power, and intact sensation.  There 
was no joint pain, swelling, tenderness, redness, or 
warmness.  Joint movement was within normal range.  
Repetitive joint movements were normal without limitation of 
hand function due to pain, weakness, fatigue, or lack of 
endurance.  There were no obvious deformities, no loss of 
digits or amputation, intact circulation, no edema, no hair 
loss, and no evidence of Raynaud's phenomenon.  X-rays showed 
no evidence of bony disruption or erosive changes.  The 
diagnosis was left hand frostbite, second degree, with 
residual intermittent cold hypersensitivity, tingling, and 
numbness of the left hand fingers.  There was no objective 
evidence of peripheral neuritis.  There was stiffness and 
pain of the small joints, not likely related to cold injury 
during service.  There was no bony disruption or arthritic 
changes.

The veteran's left hand frostbite residuals are evaluated as 
10 percent disabling, which contemplates arthralgia or other 
pain, numbness, or cold sensitivity of the affected parts.  
38 C.F.R. § 4.104, Diagnostic Code 7122.  A 20 percent 
evaluation is assigned where there is evidence of arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), and an evaluation of 30 percent is assigned 
where there is evidence of arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Separate evaluations are 
warranted for amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  38 C.F.R. § 4.104, Diagnostic Code 7122, 
Note (1).  Separate evaluations are also warranted for other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic Code 
7122, Note (1).

Here, the evidence of record shows left hand cold 
sensitivity, numbness, and tingling.  The VA examinations, 
however, found normal fingernails, normal color, intact 
sensation, normal x-rays and no objective evidence of 
peripheral neuritis.  There was no loss of digits or 
amputation.  Accordingly, an initial evaluation in excess of 
10 percent for left hand frostbite residuals is not 
warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the VA examiners specifically found no 
evidence of Raynaud's syndrome.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2007).  The objective medical evidence 
of record also demonstrated that there was no arthritis, 
limitation of finger or wrist motion, or peripheral neuritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5214-5230 (2007); 
38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8612, 8712, 8514, 
8614, 8714, 8515, 8615, 8715, 8516, 8616, 8716 (2007).  In 
addition, the other diagnostic codes for disease of the 
arteries and veins are not shown to be applicable here.  
38 C.F.R. § 4.104, Diagnostic Codes 


7101, 7110-7115, 7118-7121, 7123 (2007).  Accordingly, an 
initial evaluation in excess of 10 percent is not warranted 
for left hand frostbite residuals.

Folliculitis decalvans

By a September 2004 rating decision, the RO granted service 
connection for folliculitis decalvans and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806, effective May 30, 2003.  In October 2004, the 
veteran filed a notice of disagreement regarding the 
evaluation.  In a May 2005 rating decision and SOC, the RO 
assigned a 30 percent evaluation effective May 30, 2003.  In 
July 2005, the veteran filed a substantive appeal.  

In a July 2004 VA medical record, the veteran reported rash 
of the scalp area.  He reported intermittent flareups and 
that the lesions were moderately itchy.  The veteran reported 
that he had treated flares in the past with multiple courses 
of antibiotics and intralesional steroid injections.  Upon 
examination, there was one 2 millimeter follicular pustule on 
the forehead and inflammatory lesions of the scalp, face, 
neck, back, chest, abdomen, and upper and lower extremities.  
The assessment was chronic folliculitis.  

An August 2004 VA skin examination was conducted.  The 
veteran reported scalp pain with pus, bleeding, and itching, 
3 to 4 days per month.  Treatment for the scalp included 
medical shampoo, tetracycline, and intralesional injections.  
Upon examination, 2 percent total body surface area showed 
follicular centric scarring.  On the top of the head the 
scarring was subtle but covered the majority of the top of 
the head.  There were 30 papules on the upper forehead and 
onward.  Total body area of exposed skin involved with some 
sort of disorder either related to folliculitis or the 
scarring was 26 percent or 27 percent.  On the occipital 
scalp, there were three scars:  a 9 x 7 centimeter scar, a 2 
x 2 centimeter scar, and another 2 x 2 centimeter scar.  
These were by history, dissecting folliculitis of the scalp.  
Follicular papules were noted in the cheek area.  The 
diagnoses were pseudo-


folliculitis barbae, folliculitis decalvans, tinea pedis, and 
pilonidal scar with some continued activity.  Total body 
surface area affected by some skin disease related to service 
(which included all 4 skin diagnoses) was approximately 7 
percent total body surface area.

In a September 2004 VA medical record, the veteran reported 
dry skin and flareups.  Examination showed no suspicious 
lesions on the head, face, neck, chest, or arms, but 
demonstrated slight xerosis of the legs and arms.  The 
assessment was folliculitis.  

The veteran's folliculitis decalvans is rated analogously to 
dermatitis and eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7899-7806; see also 38 C.F.R. § 4.20 (2007) (an unlisted 
condition may be rated under a closely related disease or 
injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (2007) (unlisted disabilities rated by analogy 
are coded first by the numbers of the most closely related 
body part and then "99").

The veteran's folliculitis decalvans is currently evaluated 
as 30 percent disabling, which contemplates that 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  A 
maximum 60 percent evaluation is assigned where more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12 month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  Here, the evidence shows that 
the total body area of exposed skin involved with 
folliculitis or folliculitis scarring was 26 percent or 27 
percent.  The veteran reported that he treated flareups with 
tetracycline, but the evidence of record did not show 
constant or near-constant therapy.  Accordingly, an initial 
evaluation in excess of 30 percent for folliculitis decalvans 
is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But the 
veteran has not asserted, and the evidence has not shown, any 
disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).  In addition, the evidence of 
record does not demonstrate scars not of the head, face or 
neck, scars that cause limitation of function of the affected 
part, American leishmaniasis, Old World leishmaniasis, 
discoid lupus erythematosus or subacute cutaneous lupus 
erythematosus, tuberculosis luposa, dermatophytosis, bullous 
disorders, psoriasis, exfoliative dermatitis, malignant or 
benign skin neoplasms, other skin infections, cutaneous 
manifestations of collagen-vascular diseases, papulosquamous 
disorders, keratinization disease, urticaria, vasculitis, 
erythema multiforme, or malignant melanoma.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7805, 7807-7809, 7811, 
7813, 7815-7822, 7824-7827, 7833 (2007).  Moreover, an 
evaluation in excess of 30 percent is not available for 
superficial scars, vitiligo, acne, chloracne, scarring 
alopecia, alopecia areata, or hyperhidrosis.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7823, 7828-7832 (2007).  
Accordingly, an initial evaluation in excess of 30 percent 
for folliculitis decalvans is not warranted.  

Pilonidal scar

By a September 2004 rating decision, the RO granted service 
connection for a pilonidal scar and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
effective May 30, 2003.  In October 2004, the veteran filed a 
notice of disagreement regarding the evaluation.  The RO 
issued a statement of the case in May 2005.  In July 2005, 
the veteran filed a substantive appeal.  

In a July 2004 VA medical record, the examiner noted that the 
veteran was status-post pilonidal cyst excision.  Examination 
revealed an area of atrophy with 2 blind end sinus with 
keratinous debris.  

An August 2004 VA skin examination was conducted.  The 
veteran reported that the area of the excision of the 
pilonidal cyst still bothered him.  He had difficulty with 
sitting approximately 4 to 5 months per year, 2 to 3 times 
per week, which was aggravated with prolonged sitting.  Upon 
examination, there was a 10 x 1.5 


centimeter sinus tract laden scar in the gluteal cleft.  The 
diagnoses were pseudo-folliculitis barbae, folliculitis 
decalvans, tinea pedis, and pilonidal scar with some 
continued activity.  Total body surface area affected by some 
skin disease related to service (which included all 4 skin 
diagnoses) was approximately 7 percent.  

An August 2004 VA cold residuals examination was conducted.  
The veteran reported that during service he had excision of a 
pilonidal cyst with skin graft.  He reported that he 
continued to have infection and discharge from the surgical 
site.  He reported dry skin, itching and pain around the scar 
on and off about once every 2 weeks for about 1 to 2 days.  
He used local Vaseline as needed.  Upon examination, there 
was a 5 inch surgical scar over the sacrococcygeal area that 
was irregular, slightly depressed in 3 different areas, and 
slightly tender on palpation.  The scar was well-healed with 
no keloid changes, no discharge or pus, no secondary 
infection, no recurrence of pilonidal cysts, and no evidence 
of cellulitis.  There was a superficial scar measuring about 
4 inches x 1.5 inches over the left gluteal region, related 
to the donor skin graft.  There was no local tenderness, 
secondary infection, or obvious neurological deficits in the 
lower extremities.  Sensation was intact.  The diagnosis was 
residual surgical scar related to excision of pilonidal cysts 
in sacrococcygeal area and donor skin graft in left gluteal 
region.  

The veteran's pilonidal scar is currently evaluated as 10 
percent disabling, which contemplates a superficial scar that 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A 10 percent evaluation is the maximum evaluation 
for superficial scars.  Accordingly, an initial evaluation in 
excess of 10 percent for a pilonidal scar is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But the 
scar was superficial, not deep.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  In addition, although the veteran 
reported dry skin and itching around the scar, there was no 
evidence of dermatitis or eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Further, an evaluation in excess of 10 
percent is not available for superficial unstable scars, 
superficial scars not of the head, face, or 


neck, that do not cause limited motion, or alopecia areata.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7831.  
Moreover, there is no evidence that there is disfigurement of 
the head, face or neck, limitation of function of the 
affected part, American leishmaniasis, Old World 
leishmaniasis, discoid lupus erythematosus or subacute 
cutaneous lupus erythematosus, tuberculosis luposa, 
dermatophytosis, bullous disorders, psoriasis, exfoliative 
dermatitis, malignant or benign skin neoplasms, other skin 
infections, cutaneous manifestations of collagen-vascular 
diseases, papulosquamous disorders, keratinization disease, 
urticaria, vasculitis, erythema multiforme, malignant 
melanoma, acne, chloracne, scarring alopecia, alopecia 
areata, or hyperhidrosis.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7805, 7807-7809, 7811, 7813, 7815-7830, 7832, 
7833.  Accordingly, an initial evaluation in excess of 10 
percent for a pilonidal scar is not warranted.  

Additional considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of the currently assigned 
ratings are provided for certain manifestations of the 
service-connected disorders, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to the service-connected disorders.  
Accordingly, the RO's failure to consider referral under this 
section or failure to document its consideration has not 
prejudiced the veteran.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

An initial evaluation in excess of 10 percent for left hand 
frostbite residuals is denied.

An initial evaluation in excess of 30 percent for 
folliculitis decalvans is denied.

An initial evaluation in excess of 10 percent for a pilonidal 
scar is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


